Citation Nr: 0717415	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  02-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for varicose veins of the right leg prior to November 
1, 2005, and to a disability rating in excess of 20 percent 
for the disability on and after November 1, 2005, to include 
restoration of a 40 percent disability rating.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1959 to May 1960.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
December 2003, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, in an August 2005 rating decision, the 
originating agency reduced the veteran's disability rating 
for his service connected varicose veins of the leg from 40 
percent to 20 percent, effective November 1, 2005.  


FINDINGS OF FACT

1.  In an April 1990 Board decision, the veteran was granted 
an increased rating of 40 percent for his right leg varicose 
veins, effective June 21, 1988.

2.  VA examinations in April 2002 and August 2004 disclosed 
that the veteran's right leg varicose veins were mild with no 
evidence of ulceration, edema, or stasis pigmentation or 
eczema.

3.  In a December 2004 rating decision, the originating 
agency proposed to reduce the veteran's rating for right leg 
varicose veins to 20 percent based on improvement of the 
disability; the veteran was informed of the proposal by 
letter dated in January 2005, and was afforded a period of 60 
days in which to submit additional evidence.

4.  By rating decision dated in August 2005, the veteran's 
evaluation for right leg varicose veins was reduced to 20 
percent, effective November 1, 2005, based on improvement of 
the disability. 

5.  The evidence of record at the time of the August 2005 
rating decision reducing the rating for the veteran's right 
leg varicose veins shows that the disability had improved.

6.  For the period beginning November 1, 2005, the veteran's 
right leg varicose veins have not more nearly approximated 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.

7.  The veteran's service-connected varicose veins of the 
right leg are not sufficient by themselves to preclude him 
from securing or following substantially gainful employment 
consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  For the period prior to November 1, 2005, the criteria 
for a rating in excess of 40 percent for varicose veins of 
the right leg were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2006).

2.  The 40 percent rating for right leg varicose veins was 
properly reduced to a 20 percent rating, effective November 
1, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7120 (1997); 38 C.F.R. §§ 3.105, 
3.344, 3.951(a), 4.7, 4.97, Diagnostic Code 7120 (2006). 

3.  For the period beginning November 1, 2005, the criteria 
for a rating in excess of 20 percent for varicose veins of 
the right leg have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2006).

4.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in June 2005, subsequent to its 
initial adjudication of the claims.   

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating or a TDIU, the Board finds that there is 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that neither an increased rating nor a TDIU is warranted.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claims was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in February 2007.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Factual Background

The veteran was granted service connection for varicose veins 
of the right leg in an August 1975 rating decision, which 
also assigned a 20 percent disability evaluation, effective 
March 4, 1975.  His disability rating was increased in April 
1990 to 40 percent, effective June 21, 1988 as a March 1989 
VA examination showed large full veins covering the medial 
aspect of the right thigh down to the right ankle.  In 
addition, September 1988 medical records showed involvement 
of the greater saphenous vein system of the right leg.  The 
veteran's current claim for an increased rating was received 
in December 2000.  

In an August 2001 letter, the veteran's VA doctor stated that 
the veteran had increased pain due to his varicose veins, 
wore compression stockings at all times, and was prone to 
stasis ulcers.  The doctor also noted that the veteran's 
varicose veins affected his ability to stand and walk for 
extended periods of time and affected his ability to be 
gainfully employed.  

Outpatient treatment records from the VA Medical Center dated 
from November 1999 through November 2006 show that the 
veteran was seen for varicose veins, degenerative joint 
disease, gout, and peripheral vascular disease.  He was found 
to have no ulcers associated with his varicose veins during a 
March 2003 examination, and his extremities were consistently 
noted to be free of edema.  He did complain of chronic right 
leg pain in April 2006.  

In response to his claim for an increased rating, the veteran 
was provided a VA examination in April 2002.  The veteran 
noted that his legs tended to swell, but the swelling would 
not occur when he wore protective hosiery.  When walking 
short distances, he experienced pain caused by arthritis in 
his hips, knees, and other joints.  He estimated that he 
could walk half a block.  The veteran stated that he got 
along reasonably well with respect to his varicose veins and 
while he had had a small ulcer on the left medial malleolus, 
it had completely healed.  Upon physical examination 
following removal of the veteran's supportive hosiery, the 
examiner noted that there were no swelling and no active 
ulceration of either leg.  The veteran had a nest of tortuous 
varicose veins, 2-3 millimeters (mm) in diameter, in his 
right calf.  His feet were both cold with no pulse palpable 
at either foot or ankle.  Elevation of the legs made the 
veins collapse completely on both legs.  There was no 
evidence of deep vein thrombosis or other complications.  The 
veteran's gait was normal.  The diagnosis was varicose veins 
of the right leg, status postoperative vein stripping, with 
mild and uncomplicated recurrence.  The examiner also noted 
that it seemed likely that the veteran's major symptomatology 
was a result of his occlusive arterial disease of both lower 
extremities.  The veteran's varicosities seemed to be well 
taken care of with his stockings and were without 
complication.  

The veteran was provided a second VA examination in August 
2004.  He reported that he experienced occasional leg cramps 
at night and pain in his right thigh upon removal of his 
supportive hose.  He also stated that he was unable to 
exercise due to extreme fatigue and pain in his right leg.  
The veteran noted that he was an electrician and had not 
worked in 15 years due to pain in his right leg.  He denied 
experiencing episodes of edema with ulceration, persistent 
edema, and stasis pigmentation or eczema.  Upon physical 
examination, his gait was steady and even, but slow and 
deliberate.  The examiner noted spongy nontender tortuous 
veins on the lower right leg, .75 to 1 mm in diameter.  Below 
the knee popliteal and tibial pulses were audible per the 
office venous doppler test.  The diagnosis was varicose veins 
of the right leg.

The veteran's most recent VA examination was conducted in 
February 2007.  He  reported that he had been experiencing 
bad pain in his anterior thigh area as well as cramps in his 
lower legs and around his ankles and numbness in his feet at 
night.  He stated that he experienced edema that was 
partially relieved by rest.  Upon physical examination, the 
veteran was found to have visible and palpable varicose veins 
on the top and lateral side of the right foot as well as on 
the right calf.  The examiner found that there was no edema, 
although stasis pigmentation was noted on the inner aspects 
of the ankle running across the medial side of both feet.  No 
ulceration was found.  The diagnosis was varicose veins of 
the right leg and bilateral peripheral arterial disease of 
the lower extremities, mild to moderate in severity.  The 
examiner opined that the findings of the examination showed 
improvement since a March 1989 examination that disclosed the 
presence of large and full veins extending all the way down 
the leg.  The examiner noted that the current examination 
showed veins that were .5 to 1 centimeter (cm) wide and 
present on the medial side of the right thigh, the calf, the 
ankle, and the top of the foot.  There was no continuous 
enlarged vein.  The examiner found that the veteran did not 
have severe varicose veins of the right leg, rather he 
concluded that the veteran had moderate varicose veins 
involving superficial veins above and below the knee with 
minimal discoloration, no edema and no episodes of 
ulceration.  The examiner also stated that it would require 
speculation to state whether the veteran was unable to obtain 
substantially gainful employment based solely on his right 
leg varicose veins, but based on the physical examination, it 
seemed there were more symptoms and findings related to his 
peripheral arterial disease.


Increased Rating and Restoration

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).

The criteria for evaluating varicose veins was amended, 
effective January 12, 1998.  
Under the criteria which became effective January 12, 1998, 
varicose veins warrant a 20 percent evaluation for persistent 
edema incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  An 
evaluation of 40 percent is available for varicose veins 
manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation is appropriate when there is evidence of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.

The Note following the diagnostic criteria provides that 
these evaluations are for the involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level. 38 C.F.R. § 3.105(e) (2006).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2006).

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more.  The 
veteran's 40 percent disability evaluation had been in effect 
since June 21, 1988.  Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) regarding stabilization of disability 
ratings do apply.  38 C.F.R. § 3.344(c) (2006).

B.  Analysis

First, the Board notes that the veteran was given proper 
notice and appropriate time to respond before the rating for 
his right leg varicose veins was reduced from 40 percent to 
20 percent.  38 C.F.R. § 3.105.  Specifically, following a 
review of the evidence of record, the RO proposed reducing 
the veteran's evaluation for his service-connected varicose 
veins of the right leg from 40 percent to 20 percent in a 
December 2004 rating decision.  The veteran was advised in a 
January 2005 letter of the proposed rating reduction, and 
informed that he could submit evidence showing that his 
varicose veins had not improved and/or request a hearing 
within 60 days of the proposed rating reduction.  The veteran 
responded to this letter by requesting a hearing.  The 
requested hearing was scheduled, but the veteran failed to 
appear for the hearing and has not requested that the hearing 
be rescheduled.

The Board also notes that in its December 2004 rating 
decision, the RO informed the veteran that the rating 
criteria for varicose veins had been changed, effective 
January 12, 1998, and that under 38 C.F.R. § 3.951(a), a 
readjustment to the Rating Schedule shall not be grounds for 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  See 38 
C.F.R. § 3.951(a) (2006).  

Thereafter, by rating decision dated in August 2005, the RO 
reduced the veteran's 40 percent evaluation for his right leg 
varicose veins to 20 percent, effective November 1, 2005. 

Although the veteran disputes the reduction of his disability 
rating for varicose veins of the right leg, he has not 
provided such evidence as would show that the results of the 
April 2002 and August 2004 examinations are inaccurate, or 
that the examinations were less thorough than the March 1989 
examination.  The Board has reviewed those examination 
reports and has found them to be thorough and complete.  The 
Board notes that when the veteran was granted an increased 
rating of 40 percent in April 1990 for his right leg varicose 
veins, the pertinent medical evidence consisted of the March 
1989 VA examination report, disclosing the presence of large 
full veins covering the medial aspect of the right thigh down 
to the right ankle, and medical records showing involvement 
of the greater saphenous vein system of the right leg.  The 
medical evidence received since that time shows that the 
veteran's varicose veins have improved.  As noted above, his 
varicose veins were measured as no more than 3 mm in diameter 
at his April 2002 and August 2004 VA examinations, and the 
April 2002 VA examiner characterized the veteran's varicose 
veins as mild.  In addition, the varicose veins were limited 
to the lower portion of his right leg, and did not run down 
the entire length of the leg as observed at the March 1989 
examination.  

With respect to the severity of the veteran's right leg 
varicose veins and the current rating criteria, the Board 
notes that at his April 2002 VA examination, the veteran was 
diagnosed with mild and uncomplicated recurring varicose 
veins.  There was no evidence of ulceration, no findings with 
respect to edema, and the examiner concluded that the 
veteran's major symptomatology was likely caused by his 
arterial disease of the lower extremities.  Similarly, at the 
veteran's August 2004 VA examination, the veteran denied 
experiencing ulceration, persistent edema, and stasis 
pigmentation or eczema.  In addition, while his VAMC 
physician noted in an August 2001 letter that the veteran 
experienced increased pain and was prone to ulcers from his 
varicose veins, his VAMC treatment records show no evidence 
of persistent edema or ulcers related to his right leg 
varicose veins.

In essence, the evidence of record at the time of the rating 
decision reducing the veteran's disability evaluation 
established that sustained improvement had occurred under the 
ordinary conditions of life and that the manifestations of 
the disability more nearly approximated the rating criteria 
for a 20 percent rating than those for a 40 percent rating.  
In this regard, the Board notes that there is no medical 
evidence that the veteran's varicose veins manifested 
persistent edema and stasis pigmentation or eczema during 
this period.  In addition, the medical evidence establishes 
that the veteran's disability had improved since the time his 
40 percent rating was assigned.  Accordingly, the Board finds 
that the evidence supports the originating agency's 
determination that a reduction in the evaluation to a 20 
percent disability rating was warranted.  In addition, the 
record reflects that the RO complied with the due process 
requirements for reducing the evaluation.

Additionally, the Board notes that since the medical evidence 
of record establishes that the reduction of the veteran's 
disability evaluation to 20 percent, effective November 1, 
2005, was proper, it does not support a rating in excess of 
40 percent for the period prior to November 1, 2005.  In this 
regard, the Board notes that while the medical evidence of 
record does not establish that the veteran's varicose veins 
have manifested persistent edema and stasis pigmentation or 
eczema, it also does not establish the presence of any of the 
criteria associated with a disability rating of 60 percent, 
such as persistent edema, subcutaneous induration, statis 
pigmentation or eczema, or persistent ulceration.  Therefore, 
a rating in excess of 40 percent for the period of the claim 
prior to November 1, 2005, is not warranted. 

As noted above, effective November 1, 2005, the veteran's 
right leg varicose veins disability rating was properly 
reduced to 20 percent.  After reviewing the medical evidence 
of record, the Board finds that a rating in excess of 20 
percent is not warranted for the period beginning November 1, 
2005.  In this regard, the Board notes that at the veteran's 
most recent VA examination in February 2007, there was no 
evidence of edema found upon physical examination, although 
the examiner did note the presence of stasis pigmentation on 
the inner aspects of the veteran's ankle.  There was no 
ulceration.  The examiner concluded that the veteran had 
moderate varicose veins of the right leg involving 
superficial veins above and below the knee with minimal 
discoloration, no edema and no episodes of ulceration.  He 
also noted that the veteran's varicose veins had improved 
since the veteran's March 1989 VA examination.  VAMC 
treatment records through November 2006 show that the veteran 
complained of chronic right leg pain in April 2006, but was 
noted to have a normal gait and full range of motion of his 
extremities in September 2006.  Furthermore, during VAMC 
treatment the veteran has been consistently found to have no 
persistent edema.  

While some stasis pigmentation was noted on the veteran's 
right ankle at his most recent VA examination, there is no 
evidence of persistent edema during this period and the 
medical of evidence of record as a whole shows that the 
manifestations of the disability do not more nearly 
approximate the criteria for a 40 percent disability rating 
than those for a 20 percent rating.  Therefore, a rating in 
excess of 20 percent for the period beginning November 1, 
2005 is not warranted.






TDIU

A.  Legal Criteria

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extra-schedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran has only been granted service connection for 
varicose veins, which were rated as no more than 40 percent 
during the period of this claim.  Therefore, he does not meet 
the minimum schedular criteria for a total rating based on 
unemployability as required by 38 C.F.R. § 4.16(a).  




B.  Analysis

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the claim.  In this regard, the 
Board notes that while the veteran has repeatedly stated that 
he has been unable to work for over 15 years as a result of 
his varicose veins, VAMC treatment records show that the 
veteran has also undergone treatment for degenerative joint 
disease, gout, and peripheral vascular disease.  Moreover, 
both the April 2002 and February 2007 VA examiners noted that 
the veteran's nonservice-connected arterial disease 
manifested more symptoms than his varicose veins.  Finally, 
while his VA doctor stated in August 2001 that the veteran's 
varicose veins affected his ability to be gainfully employed, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned during the period of this claim.  

In sum, the medical evidence shows that the veteran's 
varicose veins of the right leg are not unusual or 
exceptional and that the service-connected disability is not 
sufficient to preclude the veteran from obtaining or 
maintaining substantially gainful employment.  Therefore, the 
Board finds that this case presents no unusual or exceptional 
circumstances which would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 40 percent 
for varicose veins of the right leg prior to November 1, 
2005, and to a disability rating in excess of 20 percent for 
the disability on and after November 1, 2005, to include 
restoration of a 40 percent disability rating, is denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


